Citation Nr: 0524005	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran service on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's claim 
of entitlement to service connection for multiple sclerosis.  
The veteran filed a timely appeal of this determination to 
the Board.

When this matter was previously before the Board, the case 
was remanded for further development and adjudication.  This 
having been completed, the matter is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For certain chronic diseases, including multiple sclerosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a certain period 
of time following discharge from service.  38 C.F.R. § 3.307, 
3.309.  The presumptive period for multiple sclerosis is 
seven years.

In this case, the veteran was diagnosed with multiple 
sclerosis in December 1993, twenty-three years after service.  
The record, however contains statements of the veteran and 
his wife, dated in August and October 2003, indicating that 
the veteran may have had symptoms of multiple sclerosis as 
early as the mid-1970s, within the seven-year presumptive 
period.  Specifically, the veteran  states that he has had 
problems with speech, memory and a tremble in his left hand 
on occasion since 1975.  The veteran's wife stated that she 
noticed symptoms going back to the mid-1970s, including 
trembling hands, fatigue, slurring of speech, mood and 
personality changes, disturbed sleep, foot dragging, and a 
pull on the right side of the veteran's mouth.  The veteran, 
however, was never afforded a VA examination in connection 
with his claim in order to determine if the veteran's 
condition is related to his military service or in order to 
determine the date of onset of his multiple sclerosis.  

Therefore, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  After determining the current nature, extent 
and etiology of the veteran's current disability, the 
examiner should offer an opinion as to the likelihood that 
any disability found to be present is directly related to or 
had its onset during service and whether the veteran's 
disability was caused by in-service exposure to Agent Orange.  
The examiner should also specifically state whether the 
symptoms reported by the veteran and his wife, in their 
August and October 2003 statements, are initial 
manifestations of the veteran's current multiple sclerosis.  
If so, the examiner should give an opinion as to the date 
when the veteran's current multiple sclerosis had its initial 
onset.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In this regard, 
the Board notes that the veteran and his wife are competent 
to report their experiences.  See Charles v. Principi, 16 
Vet. App. 370 (2002). 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of any multiple 
sclerosis found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
multiple sclerosis found to be present.  
If the examiner diagnoses the veteran as 
having multiple sclerosis, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's multiple sclerosis was caused 
by or had its onset during service, to 
include in-service exposure to Agent 
Orange in Vietnam.  The examiner should 
also comment on the August and October 
2003 statements submitted by the veteran 
and his wife.  Specifically, the examiner 
is asked to state whether the symptoms 
reported by the veteran and his wife in 
these statements, including problems with 
speech, memory, trembling hands, fatigue, 
slurred speech, mood and personality 
changes, disturbed sleep, foot dragging, 
a pull on the right side of the veteran's 
mouth, were initial manifestations of the 
veteran's current multiple sclerosis.  If 
so, the examiner should give an opinion 
as to the date when the veteran's current 
multiple sclerosis had its initial onset.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  When adjudicating this claim, the 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  If the RO's 
determination remains adverse to the 
veteran, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


